Case 3:18-cv-17428-AET-LHG Document 5 Filed 12/20/18 Page 1 of 1 Page|D: 69

David R. Kott , Esq.
McCARTER & ENGLISH, LLP
Four Gateway Center

100 Mulberry Street

P.O. Box 652

Newark, NJ 07102

(973) 639-2056

(973) 624-7070 FAX

John A. Crawford, Jr., Esq. (pro hac vice to be requested)
BUTLER SNOW LLP

Renaissance at Colony Park, Suite 1400

1020 Highland Colony Park

P.O. Box 6010

Ridgeland, MS 39158-6010

Attorneys for Plaintiffs
Amerz`can Aa'dictl`on Centers, Inc.
and Recovery Brana’s, LLC
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

AMERICAN ADDICTION CENTERS, INC. and:
RECOVERY BRANDS LLC,

Civil Action No. 2:18-cv-17428

Plaimiffs,§
V' ' RULE 7.1 CORPORATE DISCLOSURE
FRANK L GREENAGEL 11 GREENAGEL STATEMENT OF AMERICAN
COUNSEL!NG SERVICES, LLC and ANDREW. ADDICTION CENTERS’ INC' AND
RECGVERY BRANDS, LLC

WALSH,

Defendants.:

 

Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel
certifies that Plaintiff Recovery Brands, LLC is la Wholly-owned subsidiary of Plaintiff American
Addiction Centers, Inc. Plaintiff American Addiction Centers, Inc. in turn is a Wholly-owned
subsidiary of AAC Holdings, Inc., Which is publicly traded on the New York Stock Exchange
(NYSE: AAC).

McCARTER & ENGLISH, LLP
Attorneys for Plaintiffs
American Addz'ctl`on Centers, Inc.
and Recovery Brands, LLC

By: /,/~/~
David . Kott
A Member of the Firm

Dated: December 20, 2018
MEl 28871698v.1

